DISMISS and Opinion Filed December 23, 2019




                                            S    In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                         No. 05-19-01336-CV

                               VELETTA COLEMAN, Appellant
                                          V.
                              MEGAN FINLEY-BENTON, Appellee

                        On Appeal from the 162nd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-17-11963

                                 MEMORANDUM OPINION
                  Before Chief Justice Burns, Justice Molberg, and Justice Nowell
                                  Opinion by Chief Justice Burns
        Appellant appeals from the trial court’s May 30, 2019 judgment. We questioned

our jurisdiction over this appeal as it appears the notice of appeal is untimely. We instructed the

parties to file letter briefs addressing the jurisdictional issue.

        When a timely post-judgment motion extending the appellate timetable is filed, a notice of

appeal is due 90 days or, with an extension motion, 105 days after the date the judgment is signed.

See TEX. R. APP. P. 26.1(a); 26.3. Without a timely filed notice of appeal, this Court lacks

jurisdiction. See id. 25.1(b).

        The trial court signed the judgment on May 30, 2019. Appellant filed a timely motion for

new trial on June 28, 2019. Accordingly, the notice of appeal was due on August 28, 2019 or,
with an extension motion, September 12, 2019. See id. 26.1(a); 26.3. Appellant filed a notice of

appeal on October 31, 2019.

       Although appellant filed a letter brief, nothing in her brief demonstrates our jurisdiction

over this appeal. Accordingly, we dismiss this appeal for want of jurisdiction. See TEX. R. APP.

P. 42.3(a).




                                                 /Robert D. Burns, III/
                                                 ROBERT D. BURNS, III
                                                 CHIEF JUSTICE

191336F.P05




                                              –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 VELETTA COLEMAN, Appellant                       On Appeal from the 162nd Judicial District
                                                  Court, Dallas County, Texas
 No. 05-19-01336-CV       V.                      Trial Court Cause No. DC-17-11963.
                                                  Opinion delivered by Chief Justice Burns.
 MEGAN FINLEY-BENTON, Appellee                    Justices Molberg and Nowell participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee MEGAN FINLEY-BENTON recover her costs of this
appeal from appellant VELETTA COLEMAN.


Judgment entered December 23, 2019




                                            –3–